Citation Nr: 1544293	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  15-15 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter



ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The veteran testified at a September 2015 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the Veteran's VBMS record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas.  He does not demonstrate symptoms commensurate with total social and industrial impairment.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to a 70 percent rating, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In March 2013, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  

VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim and by providing VA examinations in March 2013 and January 2015.

During the Veteran's September 2015 Board hearing, the undersigned Veterans Law Judge explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regards to the claim.  Because of this, the Veteran and his representative were provided the opportunity to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.  Further, the Veteran has not contended the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed prejudicial error.  There is no indication the Veteran was otherwise denied due process during his Board hearing.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability over the time period beginning one year before the claim was filed through the final decision on that claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Separate evaluations may be assigned for separate time periods based on the facts found in the record.  Fenderson v. West, 12 Vet. App. 119 (1999).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's PTSD is rated at 50 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned where there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is assigned where there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsession rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Global assessments of functioning scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), page 32).  A global assessment of functioning score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.

The global assessment of functioning score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the global assessment of functioning scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association , Fourth Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board in July 2015 (i.e., after August 4, 2014), the DSM-5 is applicable to this case.  

Analysis

The Veteran contends he is entitled to a disability evaluation greater than 50 percent for his PTSD.  He has had VA examinations for PTSD in March 2013 and January 2015, and ongoing VA psychiatric treatment during the relevant time period (since February 2012, one year prior to the Veteran's claim).  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

During the March 2013 examination, the Veteran was diagnosed with both PTSD and depressive disorder.  The March 2013 examiner explicitly noted that differentiating what portion of each symptom was attributable to each diagnosis was not possible, because many of the symptoms overlap.  During the January 2015 examination, the Veteran was diagnosed with PTSD and neurocognitive disorder.  The January 2015 examiner indicated that it was possible to differentiate which symptoms were attributable to which diagnosis.  PTSD, depressive disorder, and neurocognitive disorder are all rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Codes 9310, 9411, 9435.  Resolving all reasonable doubt in favor of the Veteran, the Board considers all of the Veteran's psychological symptoms to be intertwined with his diagnosis of PTSD, and therefore considers all the symptoms to determine the appropriate rating under the General Rating Formula for Mental Disorders. 

During the March 2013 VA examination, the Veteran had a GAF score of 65.  He lives with his wife, and reported a good relationship with his wife and children.  He enjoys attending church, and does not have interpersonal difficulties interacting with members of his church.  He reported having at least one nightmare per night; physical reactions to and avoidance of trauma reminders; diminished interests; insomnia; irritable outbursts; hypervigilance; and an exaggerated startle response.  He denied suicidal ideation.  The Veteran's wife noted he often lacks the energy to go to church and has reduced motivation to participate in leisure activities such as gardening.  The examiner found that the Veteran had a depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbance of mood and motivation.  The examiner further noted that the Veteran had reduced social function, lack of interest in developing new interpersonal relationships, and reduced family role function.  The Veteran was appropriately dressed and groomed, and his mood was euthymic.  The examiner determined the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which would be a 30 percent rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

During the January 2015 VA examination, the Veteran reported a continuing good relationship with his wife, children, and grandchildren, as well as continued good interpersonal relationships with members of his church.  He continues to avoid other social situations, and reported decreased interest in leisure activities.  The Veteran reported having a suicidal ideation one year ago, but decided not to act on it because of his grandchildren, and has not had any suicidal ideation since then.  The examiner found the Veteran had a depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideation discussed above.  The Veteran was adequately groomed and dressed, and exhibited a depressed mood.  The examiner determined the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which would be a 30 percent rating under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  However, the examiner noted cognitive and medical symptoms unrelated to PTSD have worsened since the Veteran's previous exam.  As noted above, the Board considers all of the Veteran's psychological symptoms to be intertwined with his PTSD, and therefore considers the worsening of his cognitive and medical symptoms to be probative in this claim.

The Veteran has also had continuing VA treatment over the relevant time period.  In February 2012, he had a GAF score of 65, decreasing to a score of 45 in November 2013.  His mood was generally good, but was depressed in January and February of 2014, and worried in June of 2013.  He consistently presented with good grooming and hygiene, and did not report any suicidal ideation over the relevant time period.  See January 2014, February 2013, February 2012 VA Treatment Records (denying having suicidal thoughts).  The Veteran has also reported experiencing confusion at home, as he needs prompts to remember to eat, confuses the names of his grandchildren, and feels frustration over his cognitive problems.  See, e.g., June 2013 VA Treatment Records.  

The Claims record contains lay statements from the Veteran's wife and children, describing his nightmares, forgetfulness, and exaggerated startle response.  See September 2014 Lay Statements.  In the September 2015 hearing before the Board, the Veteran's daughter testified that he frequently talked about suicide, and the Veteran testified to having frequent nightmares, checking the doors and windows two or three times each night, and having significant memory problems.  He described being unable to remember where he sat in church, even though he sits in the same place every time he goes.  The Veteran's daughter also testified that the Veteran had periods of anger, and the Veteran testified to sometimes feeling like he was in a continuous state of panic.  The Veteran and his family are competent to report their observations regarding his psychiatric symptoms, including suicidal ideation, nightmares, memory problems, and an exaggerated startle response.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that these statements are credible and probative.  

After considering the evidence of the record, the Board finds that the Veteran manifests evidence of occupational and social impairment, with deficiencies in most areas, and that a rating of 70 percent is warranted.  Testimony has established that he has suicidal ideation and impaired impulse control, demonstrated by periods of anger.  Although he maintains a good relationship with his family, VA examiners noted he avoids social situations other than attending church and did not seek to create new interpersonal relationships.  VA examinations also noted the Veteran has irritable outbursts and periods of hypervigilance.  Evidence indicates he displays an obsessive ritual by checking and rechecking the doors and windows every night, and he testified to sometimes having periods of continuous feelings of panic.  He also has memory problems that cause social impairment, and his most recent GAF score of record was 45, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.

Resolving all doubt in favor of the Veteran, the Board finds the Veteran's symptoms appear to most closely reflect the criteria for a 70 percent rating.  See 38 C.F.R. § 4.130.

At no time, however, have there by symptoms contemplated for the 100 percent schedular rating.  He is not subject to total social isolation, is not shown to be grossly inappropriate, nor are any other symptoms consistent with total social and occupational impairment shown.  As such a 100 percent schedular rating is not show.

Extraschedular Consideration

Since the rating criteria for PTSD reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

The evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  There are no additional symptoms due to his PTSD that are not addressed by the Rating Schedule, and to the extent that his PTSD interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an evaluation of 70 percent, but no higher, for PTSD is granted subject to the law and regulations governing the award of monetary benefits.


REMAND

A claim for a total disability evaluation based on individual unemployability (TDIU) is essentially a component of the claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As set forth, this decision grants a 70 percent rating for PTSD, and the Veteran now meets the criteria for TDIU consideration under 38 C.F.R. § 4.16(a).  In addition he has additional service connected hearing disabilities.

In this case, the RO has not considered whether the Veteran is entitled to total disability evaluation based on individual unemployability due to his service-connected disabilities.  The Board finds that RO should adjudicate this matter, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter advising him of the information and evidence needed to award a TDIU.  This letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2.  Upon completion of any necessary development concerning the TDIU claim, the AOJ must adjudicate the claim for TDIU.  If additional examination is needed, such examination should be scheduled.  If the benefit is not granted to appellant's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


